United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-2128
                                    ___________

Douglas D. Dorsey, Jr.,               *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Arkansas.
Kenneth S. Apfel, Commissioner of     *
                *
Social Security,                      * [UNPUBLISHED]
                                      *
             Appellee.                *
                                 ___________

                           Submitted: December 30, 1997
                               Filed: January 8, 1998
                                   ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                          ___________
PER CURIAM.




      *
       Kenneth S. Apfel has been appointed to serve as Commissioner of Social
Security, and is substituted as appellee pursuant to Federal Rule of Appellate Procedure
43(c).
       Douglas D. Dorsey, Jr. appeals the district court&s1 decision affirming the
Commissioner’s partially unfavorable decision granting only a closed period of
disability insurance benefits from June 10, 1993, through August 8, 1994.

       We affirm the Commissioner&s denial of benefits where substantial evidence on
the record as a whole supports the decision. See Piepgras v. Chater, 76 F.3d 233, 236
(8th Cir. 1996). First, we note Dorsey incorrectly argues that the administrative law
judge (ALJ) was required to assess his disability after August 8, 1994, under the
medical improvements standard; that standard does not apply where, as here, disability,
its extent, and its duration are determined in a single decision. See 42 U.S.C. § 423(f);
Ness v. Sullivan, 904 F.2d 432, 435 n.4 (8th Cir. 1990); Camp v. Heckler, 780 F.2d
721, 721-22 (8th Cir. 1986) (per curiam).

       We conclude substantial evidence supports the ALJ&s decision. The ALJ
properly evaluated Dorsey&s subjective complaints, and his conclusions regarding the
extent of Dorsey&s pain are supported by the record, including the opinions of Dorsey&s
treating physician. See Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984)
(factors); Jones v. Callahan, 122 F.3d 1148, 1153 (8th Cir. 1997) (question is not
whether claimant suffers from pain, but whether claimant is “fully credible when he
claims that his back hurts so much that it prevents him from engaging in gainful
activity”). We find no merit to Dorsey&s arguments that the ALJ failed to consider
Dorsey&s impairments in combination, see Browning v. Sullivan, 958 F.2d 817, 821
(8th Cir. 1992), or that the hypothetical posed to the vocational expert (VE) was
defective. See Roberts v. Heckler, 783 F.2d 110, 112 (8th Cir.1985) (per curiam)
(“hypothetical is sufficient if it sets forth the impairments which are accepted as true”);



      1
       The Honorable Beverly R. Stites, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                           -2-
see also Roe v. Chater, 92 F.3d 672, 675 (8th Cir. 1996) (VE testimony based on
proper hypothetical question constitutes substantial evidence).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -3-